DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 4, 2022 has been received. Claims 1, 5, 7-9, 15, 19, and 24-36 are currently pending.
Response to Arguments
Applicant's arguments filed on August 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues that: “It would not have been obvious to combine Mazzarolo when considering the notch depth because Mazzarolo does not disclose a notch. It is simply a boot with a plurality of apertures. Further, since Mazzarolo does not disclose a notch depth, the distance between the lower protrusion and any slice disclosed on Mazzarolo would be greater than the notch depth. This means that Mazzarolo would be teaching away from the limitation it supposedly discloses” (see page 7 of Applicant’s Remarks).
The Examiner respectfully disagrees, and notes that Applicant appears to be misconstruing the art combination set forth in the Non-Final Rejection. Contrary to Applicant’s assertion that Mazzarolo is relied upon to teach a notch depth, the Non-Final Rejection clearly states on pages 9-10 wherein: “Mazzarolo depicts wherein the slices (5) extend down a significant portion of the shaft (4, 8), such that at least one slice (e.g., the lowest slice 5 as seen in Fig. 1) is located proximate a bottom portion of the shaft (see Fig. 1). Mazzarolo further teaches wherein the number, position, and size of the slits and apertures allow for optimization of air flow (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of the at least one slice to be in a lower location of the shaft proximate the at least one lower protrusion, such that the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) would be larger than the distance between said lower protrusion top of said at least one lower protrusion and said at least one slice, as doing so would allow for optimization of air flow near the bottom of the shaft.”
As such, Mazzarolo is clearly relied upon to teach the varied locations of the slices for optimized air flow, and not the notch depth itself. The notch depth is already taught by Davis and Jankowski and remains a constant variable. Note that the limitation of claim 1 in question is: “wherein the distance between said notch bottom of said at least one notch and said notch top is larger than the distance between said lower protrusion top of said at least one protrusion and said at least one slice,” which is a comparison between the notch depth (i.e., the distance between the notch bottom and notch top), and the distance between the lower protrusion and the at least one slice. When considered together with Davis and Jankowski, the resulting shoe, which includes the slice(s) in a lower location of the shaft (as taught by Mazzarolo), would indeed have a notch depth that is larger than the distance between the lower protrusion top and the slice(s). See Figs. 1-2 of Davis, Figs. 1A-1B of Jankowski, Fig. 1 of Mazzarolo, and pages 4-10 of the Non-Final Rejection.


Claim Objections
Claims 24, 29-30, and 35 are objected to because of the following informalities:  
“a V shaped cut” (claim 24) should read “a V-shaped cut,” to enhance clarity
“wherein said two or more notches are the same length and width” (claim 29) should read “wherein said two or more notches have the same length and the same width,” to enhance clarity
“wherein said two or more notches are a different length and width” (claim 30) should read “wherein said two or more notches have different lengths and different widths,” to enhance clarity
“wherein said multiple layers are the same material” (claim 35) should read “wherein said multiple layers are made of the same material,” to enhance clarity
Claim 35 is missing a period at the end of the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites the limitation “A shoe according to claim 8, comprising two or more notches.” The limitation is indefinite, as it is unclear whether the recited “two or more notches” are included within the previously recited “at least one notch” in claim 8, or provided in addition to/separately from the previously recited “at least one notch.” For purposes of examination, the Examiner will interpret the limitation as follows: “A shoe according to claim 8, wherein the at least one notch comprises two or more notches.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (herein Davis)(US PG Pub 2010/0031534) in view of Jankowski (US Patent No. 9,210,959), further in view of Mazzarolo (US Patent No. 4,693,021), as evidenced by Hatfield et al. (herein Hatfield)(US PG Pub 2005/0076536).
Regarding claim 1, Davis discloses a shoe (10) comprising:
a sole (16);
an upper (14) connected to said sole (see at least Figs. 1-2 and paragraph 0012); and
a shaft (12) connected to said upper (see at least Figs. 1-2 and paragraph 0012);
wherein said upper is comprised of an upper bottom (lower portion of upper, see Figs. 1-2) proximal to said sole and an upper top (top portion of upper, see Figs. 1-2) distal from said sole;
wherein said shaft comprises a shaft top (see annotated Figs. 1-2), a shaft bottom, a shaft right side, a shaft left side, a shaft front, and a shaft back (see Figs. 1-2, shaft 12 includes opposite right and left side portions, opposite top and bottom portions, and opposite front and back portions);
wherein said shaft includes at least one notch (see annotated Fig. 2);
wherein at least one lower protrusion extends upwards from said upper top (see annotated Figs. 1-2);
wherein said at least one notch further comprises a notch bottom (bottom extent of each notch, see annotated Fig. 2) and a notch top (top extent of each notch adjacent the shaft top) and said notch top is distal to said upper top (see Figs. 1-2);
wherein said at least one lower protrusion further comprises a lower protrusion bottom and a lower protrusion top (see annotated Fig. 2); 

    PNG
    media_image1.png
    566
    543
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    685
    565
    media_image2.png
    Greyscale

Davis substantially discloses the invention as claimed above but fails to further teach wherein said shaft further includes at least one aperture in a side of said shaft; wherein said at least one aperture comprises an aperture bottom and an aperture top; and wherein the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top.
However, Jankowski teaches a shoe shaft (100) having a top and at least one notch (see annotated Fig. 1A) and at least one aperture (pair of apertures 150 near top of shaft as seen in Figs. 1A-1B) in a side of said shaft (see Figs. 1A-1B and column 4, lines 22-36 and column 6, line 34-65); wherein said aperture further comprises an aperture top and an aperture bottom (respective top and bottom extents of each aperture, see Figs. 1A-1B); and the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top (see annotated Figs. 1A-1B), so as to allow decorative elements to be attached to the top of the shaft via the at least one aperture (see column 1, lines 13-50 and column 7, lines 32-54). 
Therefore, based on Jankowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ shaft to further include at least one aperture in a side of said shaft; wherein said at least one aperture comprises an aperture bottom and an aperture top; and wherein the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top; as doing so would allow decorative elements to be attached to the top of the shaft via the at least one aperture.


    PNG
    media_image3.png
    758
    796
    media_image3.png
    Greyscale


Davis further fails to teach wherein the shaft includes at least one slice, and wherein the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) is larger than the distance between said lower protrusion top of said at least one protrusion and said at least one slice.
However, Mazzarolo teaches a shoe (1) having a sole (3), an upper (2), and a shaft (4, 8),
wherein the shaft includes at least one slice (5; see Fig. 1 and column 1, line 63 – column 2, line 52), so as to allow optimization of air flow through the shaft and the boot interior (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ shaft to include at least one slice; as doing so would allow optimization of air flow through the shaft and the boot interior.
Davis, Jankowski, and Mazzarolo fail to explicitly teach wherein the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) is larger than the distance between said lower protrusion top of said at least one lower protrusion and said at least one slice.
However, it is noted that Mazzarolo depicts wherein the slices (5) extend down a significant portion of the shaft (4, 8), such that at least one slice (e.g., the lowest slice 5 as seen in Fig. 1) is located proximate a bottom portion of the shaft (see Fig. 1). Mazzarolo further teaches wherein the number, position, and size of the slits and apertures allow for optimization of air flow (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of the at least one slice to be in a lower location of the shaft proximate the at least one lower protrusion, such that the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) would be larger than the distance between said lower protrusion top of said at least one lower protrusion and said at least one slice, as doing so would allow for optimization of air flow near the bottom of the shaft.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
It is noted that the recitation of “wherein a combination of said at least one notch, said at least one slice, and said at least one aperture provide enhanced flexibility of said shaft” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Davis, Jankowski, and Mazzarolo together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. It is noted that notches, apertures, and slices all an absence of material and thus would work to enhance flexibility by reducing the amount of material in the area of the notches/apertures. Furthermore, it is known in the art to provide a footwear upper with incisions (e.g., slices or apertures) to selectively enhance the flexibility of the upper in desired areas (see paragraph 0046 of Hatfield).

	Regarding claim 7, the modified shoe of Davis (i.e., Davis in view of Jankowski and Mazzarolo) is further disclosed wherein said sole (16 of Davis) further includes a heel (22 of Davis; see Figs. 1-3 and paragraph 0012 of Davis).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jankowski, and Mazzarolo, as applied to claim 1 above, in view of Hatfield.
Regarding claim 5, Davis, Jankowski, and Mazzarolo together teach the limitations of claim 1, as discussed above, and further teach wherein the at least one lower protrusion includes at least two lower protrusions (see annotated Figs. 1-2 of Davis).
Davis fails to teach wherein the upper further includes at least one aperture.
However, Mazzarolo further teaches wherein the upper (2) includes at least one aperture (12), so as to optimize air flow within the upper interior (see Figs. 1-2 and column 2, lines 11-58).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to also include at least one aperture, as doing so would optimize air flow within the upper interior.
Davis also fails to teach wherein the upper further includes at least one slice.
However, Hatfield teaches a shoe (10) having an upper (20) with at least one slice (27a, 27b), to provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper (see Figs. 1-2 and paragraphs 0042-0046).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to further include at least one slice; as doing so would provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper.




Allowable Subject Matter
Claims 8, 9, 15, 19, 24-27, and 31-36 are allowable over the prior art of record, pending correction of the claim objections identified above.
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action, and pending correction of the claim objections identified above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732